Title: To George Washington from Benjamin Lincoln, 22 April 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            
                            Dear General,
                            War-Office April 22nd 1783
                        
                        I do myself the honor to transmit to Your Excellency some late resolves of Congress. I have the honor to be,
                            with perfect respect, Your Excellency’s Most obedient servant
                        
                            B: Lincoln
                        
                    